DETAILED ACTION
This is in reference to communication received 29 November 2021. Claims 12 – 21 are pending for examination. Claims 1 – 11 and claims 22 – 39 are in Withdrawn status. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 – 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 12 – 21 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 12, is directed towards a method, which is a statutory category of invention. Although, claim 12 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 12 recite(s) a method for advertising products wherein an advertiser uses packaging or packing supplies as their marketing medium for advertising of products or services they offer. Claim 12 recites:
A sourcing-company (an advertiser) provides their advertising content to the supplier manufactures of the packaging or packing supplies manufactures along with the list of 
This judicial exception is not integrated into a practical application because, in particular, the claim recites a primary device a secondary device (device of sourcing company) transmitting information related to their advertising content along with a mailing list of target recipients. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional elements of transmitting and receiving information from a computer system of a sourcing company to the computing system of the packing supplies manufacturer amounts to no more than mere instruction to apply the exception using a generic computer component. Recited limitations are 
Likewise, dependent claims 13-16 and 18-20 recite additional limitations of printing of a game, puzzle, contest on paper, shipping of packing supplies, supplier confirming said package is delivered, fulfillment of the printing order as per the terms of contract, donating portion of revenue to a charity, selling packaging supply with advertisement at a discounted rate do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more. 
While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kashani US Publication 2013/0168283 in view of archived web pages of www.AmazingMail.com hereinafter known as AmazingMail and Cunningham et al. US Patent 8,533,045.

Regarding claim 12, Kashani teaches system and method for providing bags (packaging or packaging supplies) from a bag manufacturer Kashani, 0023]  which are distributed to consumers [Kashani, Fig. 1 and associated disclosure], wherein, a marketing/advertising campaign can be conducted using packaging or packing supplies (Bags are manufactured, bags are printed on, bags are wrapped and shipped, bags are distributed to consumers) [Kashani, Fig. 1, and associated disclosure].

Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Kashani by adopting teachings of AmazingMail to enable the advertisers to remotely providing their promotion content directly to the marketer (Kashani, the marketer can be manufacturer of the bag (packaging) [Kashani, 0003]) to print the electronically provided promotion content on the packaging material (i.e. bags, a printing medium on which advertising content can be printed upon) they want to use for their marketing campaign; enable advertisers to provide customized promotion content to recipients.
Kashani in view of AmazingMail teaches system and method further comprising: 
providing bags (packaging or packaging supplies) to consumers bags are wrapped and shipped, bags are distributed to consumers; bags are distributed to consumers at no cost or reduced cost and is sponsored by the advertiser who want to promote their products) [Kashani, 0003, 0021, Fig. 1, and associated disclosure] comprising:
providing information on said packaging or packing supplies from a sourcing company (businesses, advertisers) to a packaging or packing supplier manufacturer via a computer (AmazingMail, create and upload a card design (promotion content to be printed on the medium the advertiser want to user for their marketing campaign; assign variables to text that changes with each recipient; generate and save (provide) submission; AmazingMail prints and mails the cards (packaging material) to recipients) [AmazingMail, page 9];
printing said information from said computer onto said packaging or packing supplies (Kashani, after the bags are manufactured the logo (e.g. logo information received from the advertiser) or other information can be screen printed, heat transferred, paper printed, digital printed …. on the bags; also AmazingMail teaches to print and mail the cards (packaging material) to recipients) [Kashani, 0024; AmazingMail, page 9];
providing from said sourcing company to said packaging or packing supplier manufacturer a targeted mailing distribution list via a computer based on promotional or sales objectives for a particular product or service (AmazingMail, save time by uploading multiple addresses at once (targeted mailing distribution list provided by sourcing company), go to my account, click the choose file button, select the location of the file you would like to import, you will be taken to the mapping you fields page, click continue) [AmazingMail, page 7 – 8]; 
delivering said packaging or packing supplies to customers chosen by said sourcing company based on said targeted mailing distribution list (AmazingMail prints and mails the cards (packaging material) to recipients) [AmazingMail, page 2, 7-9]; 
providing identifiers on said packaging or packing supplies or coupon from said computer for tracking purchases of related products that then determine redemption of said coupons by said tracking of said purchases (AmazingMail, your mailing list is used to automatically generate personalized URLs for each individual record, track and manage results in real time) [AmazingMail, page 12 – 13].
providing identifiers on said packaging or packing supplies or coupon from said computer for tracking purchases of related products that then determine redemption of said coupons by said tracking of said purchases (AmazingMail, your mailing list is used to automatically generate personalized URLs for each individual record, track and manage results in real time) [AmazingMail, page 12 – 13] ;
Kashani in view of AmazingMail does not explicitly teach redemption of said coupons. However, Cunningham teaches a universal coupon redemption system and method for 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Kashani in view of AmazingMail by adopting teachings of Cunninghan to minimize the coupon redemption fraud.
Kashani in view of AmazingMail and Cunningham teaches system and method further comprising:
tracking said purchases of related products and determining redemption of said coupons (Cunningham, once all of the products have been scanned, the retailer’s cashier then scans the coupons by the customer … and the scanned coupons is/are transmitted to the POS controller … coupon is validated and verified … however, if the coupon is valid (has not been redeemed) and the purchase requirements have been met, POS controller is instructed to issue a credit for the value of the coupon) [Cunningham, col. 10. Lines 7-54]. 

Regarding claim 17, even though Kashani in view of AmazingMail does not explicitly recite packing supplies manufacture (e.g. shipper of package) to confirm that said packaging was delivered. However, AmazingMail teaches system and method for tracking of using personalized URLs for each individual record, track and manage results in real time) [AmazingMail, page 12 – 13].  Also, before the invention, it is old and known to one of ordinary skill in the art that shipping company provide tracking number to shipper which can be used by the shipper to track the packages while on transit and/or package is delivered (for example, 
Therefore, before the invention, it would have been obvious to one of ordinary to further modify Kashani in view of AmazingMail to minimize operational loss by minimizing ensuring that the product has been timely delivered to the recipient of the shipment.
Therefore, Kashani in view of AmazingMail teaches system and method further comprising confirming via said computer that packaging or packing supplies is delivered (as responded to above). 

Regarding claim 21, Kashani in view of AmazingMail teaches system and method, wherein said packaging or packing supplies customer who does not want said packaging or packing supplies with advertising pay a higher price or different price for said packaging or packing supplies while those who accept advertising on said packaging or packing supplies pay a discounted price (Kashani, merchant benefits by having packaging which it would otherwise have to purchase at its own expense, delivered to it either free-of-charge or at a substantial discount to what it would normally pay) [Kashani, 0017]. 


Claims 13, 15 – 16 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kashani US Publication 2013/0168283 in view of archived web pages of www.AmazingMail.com hereinafter known as AmazingMail, Cunningham et al. US Patent 8,533,045 and Thuesen et al. US Publication 2013/0062227.

Regarding claim 13, Kashani in view of AmazingMail and Cunningham does not explicitly teach placing printed coupons in packaging supplies or attached to said packaging 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to further modify Kashani in view of AmazingMail and Cunningham by adopting teachings of Thuesen to provide packaging materials to consumers that are cheap enough or free, and enable a person to peel the attached coupon to redeem towards the purchase of product or services from the sponsor or advertiser.
Kashani in view of AmazingMail, Cunningham and Thuesen teaches system and method further comprising placing printed coupons in said packaging or packing supplies or attached to said packaging or packing supplies or part of said packaging or packing supplies from said sourcing company for at least one product or service advertised on said packaging or packing supplies (Thuesen, Fig. 44 is a perspective view of the novel match box (packaging used for packing matches) with a separable or removable coupon sheet (printed coupon attached to the packaging) [Thuesen, 0090, 0096, Fig. 44, 35, 46 and associated disclosure]. 

Regarding claim 15, Kashani in view of AmazingMail, Cunningham and Thuesen teaches system and method, wherein said packaging or packing supplies manufacturer ships said packaging or packing supplies directly to said sourcing company so said sourcing company can distribute directly to said packaging or packing supplies customer (Kashani teaches packaging supplies with advertisements; Thuesen teaches that once the matches are packaged (e.g. plurality of matches packaged in a packaging like a matchbook), the packages with the coupon are packed and then distributed in accordance with the client specifications) [Thuesen, 0107]. 

Regarding claim 16, Kashani in view of AmazingMail, Cunningham and Thuesen teaches system and method, wherein said packaging or packing supplies manufacturer ships said packaging or packing supplies directly to said packaging or packing supplies customer (Thuesen, once the matches are packaged (e.g. plurality of matches packaged in a packaging like a matchbook), the packages with the coupon are packed and then distributed in accordance with the client specifications) [Thuesen, 0107]. 

Regarding claim 18, Kashani in view of AmazingMail, Cunningham and Thuesen teaches system and method further comprising, wherein said packaging or packing supplies manufacturer delivers said packaging or packing supplies within a desired date window requested by said sourcing company that is stored in a computer and confirmed to be completed within that time (Thuesen, packages with coupons are packed and then distributed in according with client specification, e.g. product fulfillment requirements in the agreement; also, it is old and known to one of ordinary skill in the art that businesses document statement of work, timelines etc. when drafting their business agreements to keep the project on track and on budget) [Thuesen, 0107]. 

Regarding claim 19, Kashani in view of AmazingMail, Cunningham and Thuesen teaches system and method, wherein marketing collateral, a letter, coupons, promotional material or any combination thereof that is stored in said computer is printed and is placed with said packaging or packing supplies (AmazingMail, see at least Automated Print-Mail) [AmazingMail, page 9]. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kashani US Publication 2013/0168283 in view of archived web pages of www.AmazingMail.com hereinafter known as AmazingMail, Cunningham et al. US Patent 8,533,045 and Roger et al. US Publication 2009/0198576.

Regarding claim 14, Kashani in view of AmazingMail and Cunningham does not explicitly teach information to comprise game. However, Roger teaches system and method for brand promotion by providing a game. Roger teaches that the game may be provided in at least one of a booklet, an insert, a packaging etc. [Roger, 0010]. Therefore, it would have been obvious to one of ordinary skill in the art to further modify Kashani in view of AmazingMail and Cunningham by adopting teachings of Roger to expand the market place for business, increase sales and improve customer attention and/or retention.
Kashani in view of AmazingMail, Cunningham and Roger teaches system and method, wherein said information stored in said computer that is printing said information on said packaging or packing supplies comprises a game, puzzle or contest relating to a product or service provided by said sourcing company (Roger, In another aspect of the embodiment, the game may be provided in at least one of a book, a booklet, a pamphlet, an insert for inserting in a jewel case, a calendar, a flyer, a handbills, packaging, a receipt, a bag, a newspaper, and a premium item) [Roger, 0010]. 



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kashani US Publication 2013/0168283 in view of archived web pages of www.AmazingMail.com hereinafter known as AmazingMail, Cunningham et al. US Patent 8,533,045 and Lev et al. published article “is doing good food for you? How corporate charitable contributions enhance revenue growth” hereinafter known as Lev.

Regarding claim 20, Kashani in view of AmazingMail and Cunningham does not explicitly teach giving donation. However, Lev teaches that corporations have been using charitable contributions to enhance growth [Lev, page 198]. Therefore, it would have been obvious to one of ordinary skill in the art to further modify Kashani in view of AmazingMail and Cunningham by adopting teachings of Lev to enhance revenue growth. 
Kashani in view of AmazingMail, Cunningham and Lev teaches system and method, wherein said packaging or packing supplies manufacturer or sourcing company donates a portion of packaging or packing supplies sales to a charity (Lev, our analysis supports the conclusion that charitable contributions by U.S. companies enhances future revenue growth) [Leg, page 198, 184] and message is printed on said packaging or packing supplies giving credit to said packaging or packing supplies customer for making donation (AmazingMail, create and upload card (packaging material) design to you AmazingMail account, AmazingMail prints and mails them) [AmazingMail, page 9]. 

Response to Arguments
Applicant’s argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because claimed is an improvement in marketing and advertising using packaging or packing supplies.
However, upon further review, it is deemed that the recited claimed invention is performed using a computer (e.g. using a computer as a terminal), in not being performed by a computer. Therefore, rejection under 35 USC 101 is maintained, and the reason why the claimed invention as currently claimed is not eligible of patent under 35 USC 101 has been responded to above.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach tracking purchases of related products and determine redemption of coupons is acknowledged and considered.
However, applicant is arguing newly added limitation which is moot under new grounds of rejection in view of Cunningham et al. US Patent 8,533,045.

Applicant's argument that invention as currently claimed is eligible for patent because cited references do not teach tracking delivery of packaging or packing supplies is acknowledged and considered.
However, as responded to above, said tracking delivery of packaging or packing supplies is an insignificant extra-solution activity because the results of the tracking is not used in the claimed invention. Also, as responded to above, it is old and known to one of ordinary skill in the art that a user (e.g. a manufacturer, a business, a user) can track their shipment on USPS, UPS. FedEx and other carriers via their computer by accessing shippers system.


However, it would have been obvious to one of ordinary skill in the art that matchbox is a type of packaging that is used to enclose matchsticks.


Conclusion

Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chetty et al. US Publication 2011/0145054 teaches system and method for electronically capturing digital coupons with printing and redemption at a targeted retailer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

December 5, 2021